Case 1:20-cv-04844-NGG-CLP Document 14 Filed 10/09/20 Page 1 of 1 PageID #: 207

                        CIVIL CAUSE FOR Order to Show Cause

 BEFORE JUDGE: Eric R. Komitee, U.S.D.J.
 DATE: 10/9/2020_
 TIME IN COURT: 1 HR 45 MINS

 DOCKET NUMBER: CV 20-4844 (NGG)
 TITLE: The Roman Catholic Diocese of Brooklyn, New York v. Cuomo

 COURT DEPUTY: Alicia Guy
 COURT REPORTER: Michele Lucchese

 APPEARANCES:

       Plaintiff:   Randy Mastro
       Defendant:   Seth Farber

  CASE CALLED.

  COUNSEL FOR ALL SIDES PRESENT

       COUNSEL FOR                             NOT PRESENT

       CASE MARKED READY FOR JURY\NON JURY TRIAL ON

       PARTIES ADVISE THE COURT THAT THE CASE HAS BEEN SETTLED.

       CASE DISCONTINUED WITHOUT PREJUDICE AND WITHOUT COSTS.

       ALL DISCOVERY TO BE COMPLETED BY

       MOTION TO

       MOTION HEARING HELD            MOTION GRANTED            MOTION DENIED

       MOTION GRANTED IN PART AND DENIED IN PART

       DECISION RESERVED               DECISION READ INTO THE RECORD.

       ORDER TO FOLLOW

       MOTION HEARING ADJOURNED TO

       FURTHER STATUS CONFERENCE SCHEDULED FOR

       OTHER
